Babtch, C. J.
This action was brought to recover the sum of $50. The plaintiff claims that that sum is due her for rents of a certain brick building collected and retained by the defendant. It is alleged in the complaint, in substance, that in an action for divorce, instituted by this plaintiff against her husband, Robert B. Boyle, the court, on December 30, 1897, entered a decree dissolving the bonds of matrimony existing between herself and husband, and granted certain property rights to each of the parties to that action, that decree being referred to and made a part of the complaint herein; that about August 10, 1898, Robert B. Boyle conveyed all of his property and interests, so decreed to him, by warranty deed to this defendant; that since the conveyance the grantee collected and received the rents of the property, and especially the rents of that part of the premises described in paragraph 8 of that decree; that by the terms of said paragraph 8, this plaintiff is entitled to' one third of the rents received for the brick building situate upon the lots described in that paragraph, which lots are also described in this complaint; and that the defendant has collected and received *378the one third of said rents amounting to the sum of $50, for the use of this plaintiff, but, upon demand made therefor has refused and still refuses to pay the same to her. To this complaint the defendant interposed a general demurrer, which was sustained, and the plaintiff declining to amend, the court dismissed the action at plaintiff’s cost, and thereupon this appeal was prosecuted. The sole question presented is whether by virtue of the provisions of paragraph 8 of the decree of divorce, the plaintiff is entitled to one third of the rents of the brick building referred to therein. That paragraph reads as follows: “That the plaintiff, Sarah E. Boyle, be, and she is, hereby given and awarded one third (-£) of the rents, issues, and profits of the aforesaid brick building situated on the real estate first described in paragraph seven (7) of this decree, and the defendant, Bobert B. Boyle, be, and he is, hereby given and awarded two thirds (-§) of the rents, issues, and profits of said building. ’ ’
It will be observed that this refers to paragraph 7 of the same decree, wherein Bobert B. Boyle, the defendant’s grantor, was “given and awarded absolutely and in fee simple, freed from any liens or claims upon the part of the plaintiff,” therein, who is also the plaintiff herein, certain real estate, including the lots upon which the brick building referred to in paragraph 8 is situated. Considering each paragraph separately, the latter, it must be conceded, seems inconsistent with the former. The two paragraphs, however, must, for the purpose of determining the intent of the decree, be construed together. When so construed it is clear that the intention of the court, as manifested by its decree, was to award to Bobert B. Boyle the property in fee simple, but with the reservation of one third of the rents of the brick building *379located thereon, for the use and benefit of the wife. Such interpretation gives effect to both paragraphs, and such intention of the court is made more manifest and to appear the more reasonable, when it is remembered that the parties to the suit in divorce had five children, issue of their marriage, and that the plaintiff was awarded the sole charge, control, and custody of those children. Evidently the court intended to make ample provision for the wife and children, and therefore awarded the property in question to the grantor of the defendant, subject to the reservation. This being so, the defendant, by -the conveyance to her, the decree having previously been recorded, and notice having thus been imparted to her, received no greater interest in the property than her grantor had.
We are of the opinion that the complaint states-a cause of action. The case must therefore be reversed, with costs, and remanded with directions to the court below to set aside its judgment of dismissal and overrule the demurrer.
It is so ordered.
MiNER, J., and Baskin, J., concur.